 1
 2
 3
 4
 5
 6
                               UNITED STATES DISTRICT COURT
 7
                                       DISTRICT OF NEVADA
 8
 9   NICHOLAS SILVEIRA,
                                                          Case No.: 2:18-cv-00207-MMD-NJK
10             Plaintiff(s),
                                                                          Order
11   v.
                                                                     [Docket No. 29]
12   NYE COUNTY, NEVADA, et al.,
13             Defendant(s).
14         Pending before the Court is the second stipulation to extend the deadline for dispositive
15 motions by 30 additional days. Docket No. 29. Good cause exists to modify the scheduling order
16 when the current deadlines cannot reasonably be met despite the parties’ diligence. See, e.g.,
17 Johnson v. Mammoth Recreations, Inc., 975 F.2d 604, 609 (9th Cir. 1992). The instant stipulation
18 is premised on the assertion that, despite the fact that discovery closed months ago, some
19 verified responses to interrogatories have not been served yet. Docket No. 29 at 1-2.1 No reason
20 is provided as to why that is. Therefore, diligence has not been shown. Cf. Docket No. 26 at 2.
21         Accordingly, the stipulation is DENIED.
22         IT IS SO ORDERED.
23         Dated: October 3, 2018
24                                                              ______________________________
                                                                Nancy J. Koppe
25                                                              United States Magistrate Judge
26
           1
            The stipulation also indicates that the parties violated the previous order that Defendant
27 Boruchowitz provide his verifications by September 7, 2018. Compare Docket No. 28 at 2 with
   Docket No. 29 at 1. No reason is provided why that deadline was violated and, obviously, the
28 violation of a Court order is not good cause to later seek an extension of other deadlines.

                                                    1
